971 So. 2d 258 (2008)
Rodann WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-1039.
District Court of Appeal of Florida, Second District.
January 4, 2008.
James Marion Moorman, Public Defender, and Judith Ellis, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Tonja Rene Vickers, Assistant Attorney General, Tampa, for Appellee.
SILBERMAN, Judge.
Rodann Williams appeals from a judgment and sentence for driving while license revoked as a habitual offender *259 pursuant to his guilty plea. His sole argument on appeal is that the trial court erred in entering an order denying his pro se motion to withdraw plea on the merits when it should have entered an order striking the motion as unauthorized pursuant to Sharp v. State, 884 So. 2d 510 (Fla. 2d DCA 2004), and Mourra v. State, 884 So. 2d 316 (Fla. 2d DCA 2004). He asks that we direct the trial court to withdraw the order denying his motion to withdraw plea and to enter an order striking the motion as unauthorized. The State agrees that the order denying the motion to withdraw plea should be stricken.
Because Williams had counsel of record at the time that he filed his pro se motion to withdraw plea and did not seek to discharge his counsel, the trial court should have stricken the motion as an unauthorized pro se pleading and treated it as a nullity. Sharp, 884 So.2d at 512; Mourra, 884 So.2d at 321; see also Mingo v. State, 914 So. 2d 1070, 1070 (Fla. 2d DCA 2005) (remanding for trial court to withdraw order denying pro se motion to withdraw plea and to enter order striking the motion as unauthorized pursuant to Sharp and Mourra). Accordingly, we affirm Williams's conviction and sentence but remand for the trial court to withdraw the order denying his pro se motion to withdraw plea and to enter an order striking the motion as unauthorized. Our ruling is without prejudice to any right that Williams may have to file a timely motion pursuant to Florida Rule of Criminal Procedure 3.850.
Affirmed and remanded with directions.
SALCINES and VILLANTI, JJ., Concur.